NO. 07-00-0492-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 3, 2001

______________________________



LYNN STERLING HARDY,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 183RD DISTRICT COURT OF HARRIS COUNTY;



NO. 823267; HON. WOODROW DENSEN, PRESIDING

_______________________________



ABATEMENT AND REMAND

________________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Lynn Sterling Hardy appeals a conviction for theft of property.   The clerk’s record in this cause was filed with this Court on October 26, 2000.  The reporter’s record has not been filed.  According to the court reporter, the record remains outstanding because she has “not heard anything from appellant” and arrangements have not been made for payment of the record.  Counsel for the appellant, however, informed this Court that he believed the reporter did not require the payment of funds before commencing the transcription of the reporter’s record.         

We abate and remand this appeal to the 183rd District Court of Harris County, Texas (district court), and order the district court to immediately notice and conduct a hearing to determine 1) whether appellant desires to prosecute this appeal, 2) whether appellant is indigent and, therefore, entitled to a free a reporter’s record, and 3) assuming appellant desires to prosecute the appeal, whether, given the trial court’s docket load, the reporter’s record in the cause from which appeal was taken can be transcribed on or before February 12, 2001.  
We further direct the district court to issue findings of fact and conclusions of law addressing the foregoing subjects.  The district court shall also cause to be developed 1) a supplemental clerk’s record containing the findings of fact and conclusions of law and all orders of the district court issued as a result of its hearing on this matter, and 2) a reporter’s record transcribing the evidence and arguments presented at the aforementioned hearing.  Additionally, the district court shall cause the supplemental clerk’s record to be filed with the clerk of this Court on or before February 5, 2001.  Should additional time be needed to perform these tasks, the district court may request same on or before February 5, 2001.

It is so ordered.								



Per Curiam



Do not publish.